DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) on 05/11/2018 has been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group ll, an apparatus for making a three-dimensional laminated object, Claims 9-12, in the reply filed on 05/13/2021 is acknowledged. Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feygin et al. (US 5,876,550-of record).

With respect to claims 9 and 12, Feygin teaches an apparatus for making a three-dimensional laminated object (“the laminated object manufacturing (LOM) system”, Co 12 li 30-31, “LOM 420”, Co 35 li 45 and Fig. 58), said apparatus comprising:
a work station (“support cylinder 462”, Co 36 li 2);
a feeder (“two rollers 430 and 432”) adapted to feed a plurality of sheet substrates onto said work station, wherein the sheet substrates are provided in a continuous manner, said feeder including two rollers rotatably, the sheet substrates being connected between and transferred by said rollers (“The machine (420) feeds a ribbon (428) over two rollers(430) and (432) which maintain the height of the ribbon (428) in the proper location to be added to the stack (434).”, Co 35 li 49-51);
a cutter (“436”, “440”, “442”, and “444”), disposed above said work station, and adapted to cut one of the sheet substrates that is stacked on a previous one of the 
a curer (“a hot roller 446” and “a UV lamp 450”) disposed adjacent to said cutter and above said work station, and adapted to cure an adhesive layer of the one of the sheet substrates (“the ribbon (428) has been bonded to the stack (434) by the hot roller (446)”, Co 35 li 55-57; “The attachment between laminations in the stack can be assisted by a hot plate or a hot roller if a heat sensitive adhesive is coated onto the sheets used in the process.”, Co 20 li 15-17; “In addition to the hot roller (446), a UV lamp (450) may be positioned above the stack (434) to assist in the bonding process.”, Co 35 li 58-60),
wherein said feeder continuously feeds the sheet substrates onto said work station, said cutter cutting the one of the sheet substrates along a second contour, said curer curing the adhesive layer of the one of the sheet substrates within the second contour to bond the one of the sheet substrates to the previous one of the sheet substrates so as to form the three-dimensional laminated object (Fig. 58).
Even though Feygin does not mention a mainframe in the apparatus, Feygin’s machine 420 has an interior 426 (Co 35 li 47-48), which means Feygin’s machine 420 inherently has a mainframe that includes and supports other structures therein.
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,876,550-of record) as applied to claim 9 above, and further in view of Sugai (US 2017/0182763).

With respect to claim 10, Feygin as applied to claim 9 above further teaches that instead of the ribbon feed to a waste roller (476) as shown in FIG. 58, in a modified LOM (520) shown in Fig. 63 a piece (528) is cut from the ribbon (526) by the laser (490) and placed on the stack (496), and the waste (498) can be retained on the roller (486) for later removal by the doctor knife (500) (Co 36 li 32-33, 44-46, and 58-65), and the border (616) thereof could be a ribbon with cutting thereon being done over a waste receptacle so that the waste falls directly into a waste container (Co 37 li 56-58), but does not specifically teach that the waste container is movably mounted to said mainframe and disposed adjacent to said work station.
Sugai relates to a 3D printer that discharges a liquid material (Pa [0004]), and teaches a collecting unit 140 (“gutter”) to collect the second liquid droplets L2 which is not involved in formation process (Pa [0050]) and further teaches that the receptacle 141 of the collecting unit 140 is configured to move in the horizontal and vertical directions so as to prevent the liquid drops from landing on the forming stage 160 (Pa [0084]).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Feygin et al. (US 5,876,550-of record) as applied to claim 9 above.

With respect to claim 11, Feygin as applied to claim 9 above teaches a heat roller (“446”) movably mounted to said mainframe so as to connect the one of the sheet substrates with the previous one of the sheet substrates (“the ribbon (428) has been bonded to the stack (434) by the hot roller (446), which moves there across in the directions of arrow (448).”, Co 35 li 55-58), but Feygin does not explicitly teach that the heat roller 446 is adapted to press the one of the sheet substrates stacked on the previous one of the sheet substrates.
However, in another embodiment Feygin further teaches that to achieve a uniform bond, a roller is used for applying pressure against the ribbon (112) (Co 27 li 64). Thus, one would have found it obvious to use the heat roller for applying pressure against the ribbon as well as heating the ribbon in order to achieve a uniform bond.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.